                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN


LAUREN L. SHERRICK
2430 Catherine Drive
Wind Point, WI 53402

              Plaintiff,                             Case No.: 20-cv-1774

      v.                                             JURY TRIAL DEMANDED

AVFLIGHT MILWAUKEE CORPORATION
c/o Registered Agent
Incorp Services, Inc.
901 South Whitney Way
Madison, WI 53711-2553

              Defendant.


                                    COMPLAINT


      Plaintiff, Lauren L. Sherrick, through her attorneys, Hawks Quindel, S.C., by

Nicholas E. Fairweather, for her Complaint against Defendant, Avflight Milwaukee

Corporation, states and alleges as follows:

                               NATURE OF ACTION

      1.      Plaintiff, Lauren L. Sherrick, brings this action under Title VII of the

Civil Rights Act of 1964, 42 U.S.C. § 12132, et seq. (“Title VII”) and alleges

discrimination based on her sex.




           Case 2:20-cv-01774-BHL Filed 12/01/20 Page 1 of 7 Document 1
                            JURISDICTION AND VENUE

      2.      This Court has jurisdiction over this matter pursuant to 28 U.S.C. §

1331, 42 U.S.C. § 2000e-5, and Section 102 of the Civil Rights Act of 1991, 42 U.S.C

§ 1981a.

      3.      Venue is proper in the Eastern District of Wisconsin under 28 U.S.C. §

1391 because Defendant conducts business in this District and because substantial

parts of the events or omissions giving rise to the claim occurred in this District.

                 EXHAUSTION OF ADMINISTRATIVE REMEDIES

      4.      Plaintiff filed a timely Charge of Discrimination with the United States

Equal Employment Opportunity Commission (“EEOC”) on July 29, 2019, within

three hundred (300) days after the unlawful employment practices occurred.

      5.      On September 2, 2020, the EEOC issued a Dismissal and Notice of

Rights.

      6.      This action is brought within ninety (90) days after Plaintiff’s receipt of

said Notice. A true and correct copy of the Dismissal and Notice of Rights is attached

hereto as Exhibit A.

                                       PARTIES

      7.      Plaintiff, Lauren L. Sherrick (“Ms. Sherrick”), is an adult resident of the

State of Wisconsin residing at 2430 Catherine Drive, Wind Point, WI 53402.

      8.      Defendant, Avflight Milwaukee Corporation (“Avflight”) is a Michigan

corporation operating pursuant to Wis. Stat. chapter 180. Avflight’s Milwaukee area

office is located at 401 East Layton Avenue, Milwaukee, WI 53207.



                                            2

           Case 2:20-cv-01774-BHL Filed 12/01/20 Page 2 of 7 Document 1
                            FACTUAL ALLEGATIONS

      9.      Ms. Sherrick worked as an Operations Manager for Avflight, beginning

her employment on December 13, 2018.

      10.     Ms. Sherrick’s supervisor was Alexander Dobrecevic, the General

Manager.

      11.     Immediately upon beginning her employment with Avflight, Ms.

Sherrick was routinely excluded from management meetings. The other managers at

the Milwaukee location were Mr. Dobrecevic, Carl Davis, a male employee, and a

female employee named Natasha Shoemaker, who is Mr. Davis’s spouse.

      12.     When Ms. Sherrick confronted Mr. Dobrecevic and Mr. Davis about

being excluded from management decision-making, she was told to “shut the fuck up”

and to “go throw some bags” referring to luggage handling.

      13.     Ms. Sherrick was regularly subjected to sex-based harassment in the

workplace, especially during the times she was instructed to “throw bags.” These

conditions were well known to her manager, Mr. Dobrecevic, and such conduct was

tacitly approved by him and Mr. Davis. As a result, female employees were belittled

and marginalized in this workplace.

      14.     Ms. Sherrick was not provided any formal training from her manager

and was often left to perform and complete tasks without such training.




                                         3

           Case 2:20-cv-01774-BHL Filed 12/01/20 Page 3 of 7 Document 1
      15.    In January 2019, Mr. Dobrecevic announced that he would be leaving

Avflight as its General Manager and beginning a position as a Regional Manager.

This left Ms. Sherrick and Mr. Davis to complete all of the job duties previously

performed by Mr. Dobrecevic as well as their own operations duties. Ms. Sherrick

regularly worked ten (10) to twenty (20) hour days during this period.

      16.    Shortly after she began her employment with Avflight, an employee

named Lauren Rosinsky approached Ms. Sherrick, her new manager, with a

resignation letter.

      17.    Ms. Sherrick asked Ms. Rosinsky about the resignation and the events

leading up to it.

      18.    Ms. Rosinsky broke down and described several incidents of sexual

harassment in which she was subjected to unwanted sexually based comments.

      19.    When Ms. Sherrick approached Mr. Dobrecevic and Mr. Davis, she was

told by them that Ms. Rosinsky is a “slut” and that they were glad she was resigning.

      20.    Ms. Sherrick observed Ms. Rosinsky to be a valuable employee who

always went the extra mile to complete her job duties.

      21.    Ms. Sherrick applied for the soon-to-be-vacant General Manager

position but was not contacted by Avflight for any follow-up.

      22.    One week before her termination, a male employee, Joshua Beam, was

offered Ms. Sherrick’s Operations Manager position. Mr. Beam has no college degrees

nor does he have aviation experience in the range of Ms. Sherrick.

                                          4

         Case 2:20-cv-01774-BHL Filed 12/01/20 Page 4 of 7 Document 1
        23.   Ms. Sherrick was terminated on May 22, 2019 and was told that it was

“not a good fit.”

 PLAINTIFF’S FIRST CAUSE OF ACTION: VIOLATION OF TITLE VII OF THE
                     CIVIL RIGHTS ACT OF 1964.

        24.   Plaintiff re-alleges and incorporates herein the above paragraphs.

        25.   Defendant violated Ms. Sherrick’s civil rights when it subjected her to

severe and pervasive harassment and discrimination on the basis of her sex,

including the termination of her employment.

        26.   Ms. Sherrick sustained damages as a result of the violation of her civil

rights as set forth above.

PLAINTIFF’S SECOND CAUSE OF ACTION: VIOLATION OF TITLE VII OF THE
  CIVIL RIGHTS ACT OF 1964: RETALIATION FOR OPPOSING A PRACTICE
   MADE UNLAWFUL BY TITLE VII OF THE CIVIL RIGHTS ACT OF 1964.

        27.   Plaintiff re-alleges and incorporates herein the above paragraphs.

        28.   Defendant retaliated against Ms. Sherrick when it terminated her

employment because of her opposition to discrimination in violation of Title VII of the

Civil Rights Act of 1964.

        29.   Ms. Sherrick sustained damages as a result of Defendant’s retaliation

against her for opposing Defendant’s violation of Title VII of the Civil Rights Act of

1964.

        WHEREFORE, Plaintiff, Lauren L. Sherrick, respectfully requests judgment

against Defendant, Avflight, and prays for the following relief:




                                          5

          Case 2:20-cv-01774-BHL Filed 12/01/20 Page 5 of 7 Document 1
             A.     Appropriate back pay with prejudgment interest, in amounts to

be determined at trial, and other affirmative relief necessary to eradicate the effects

of Defendant’s unlawful employment practices, including but not limited to, rightful

reinstatement and/or front pay;

             B.     Compensation for past and future pecuniary losses resulting from

the unlawful employment practices complained of in the paragraphs above, including

emotional pain, suffering, inconvenience, loss of enjoyment of life, and humiliation to

be determined at trial;

             C.     Compensation for punitive damages for the Defendant’s malicious

and reckless conduct described above in an amount to be determined at trial;

             D.     Grant such further relief as the Court deems necessary and

proper in the public interest; and

             E.     An award of reasonable attorney’s fees.

                                     JURY DEMAND

      Plaintiff respectfully requests a jury trial on all questions of fact and law raised

by her complaint.




                                           6

         Case 2:20-cv-01774-BHL Filed 12/01/20 Page 6 of 7 Document 1
Dated this 1st day of December, 2020.

                         HAWKS QUINDEL, S.C.
                         Attorneys for Plaintiff, Lauren L. Sherrick


                         By: /s/ Nicholas E. Fairweather
                         Nicholas E. Fairweather, State Bar No. 1036681
                         Email: nfairweather@hq-law.com
                         409 East Main Street
                         Post Office Box 2155
                         Madison, Wisconsin 53701-2155
                         Telephone: (608) 257-0040
                         Facsimile: (608) 256-0236




                                  7

  Case 2:20-cv-01774-BHL Filed 12/01/20 Page 7 of 7 Document 1
